Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The specification on page 1, in paragraph 001, has been amended as shown below to reflect the updated status of the applications that are claimed for priority.

-- [0001] The present application is a continuation of U.S. Patent Application No. 14/525,971, filed October 28, 2014, now abandoned, which is a continuation of U.S. Patent Application. No. 13/851,237, filed March 27, 2013 and entitled "Mobile Robot For Performing Hospitality Service(s) For Guest(s) of a Hospitality Business", now U.S. Patent No. 10,482,550, which are hereby incorporated herein by reference in their entireties. --

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, Zini (20100234995) is considered to be the closest prior art.  Zini discloses an autonomous robot that is operable at a facility to transport an item from a first location to a second location. See paragraphs 013, 014, 034 and 037. Also see figure 3 of Zini where the mobile robot is shown. Zini discloses that the robot has an interface and communication system 16, see paragraphs 023 and 029. The claimed item support is satisfied by the lockable storage areas 34 that are defined by a covered enclosure, see figure 3 and paragraphs 025 and 039. Zini discloses that the item support (storage areas) includes secure compartments that are able to be locked so that any items in the storage area are kept secure and to ensure that access is only granted to an authorized person(s).  This is done by an electronic lock system that is computer controlled.  The drive system is satisfied by the motor, wheels and the mechanical coupling of the two that allows the robot of Zini to move and transport items from a first to a second location as claimed. The claimed controller is 24 and is a computing device. With respect to the applicant claiming that the various components are integrally formed, this is satisfied by Zini that shows the various elements connected to each other to form the robot. To be integral means to be connected in some manner to form a unit, which is satisfied by Zini. With respect to the language reciting that the security system is configured to secure the item and allow access, the recitation that this is being done so as to ensure that the item remains with the robot at all times, and that this is done so that it can be detected without the need for additional tracking mechanisms, this language is reciting the purpose of having the claimed structure to the robot, but does not further define any structure to the robot itself. 
However, Zini does not teach, and the cited prior art of record does not teach or suggest the claimed combination of elements that define the autonomous robot in total that also includes:
manipulator system having at least one robot arm for retrieving and placing items in the item support,  
the item support is integrally formed with the autonomous mobile robot and is configured to support the item during the transportation of the item; 
the security system is configured to secure the item in the item support to prevent unauthorized access to the item during the transportation of the item from the first location to the second location, and the security system is further configured to provide access to the item at the second location to an authorized person and to ensure the item remains with the autonomous mobile robot at all times such that the item is at least discoverable at any time without resorting to any additional tracking mechanisms and the item is autonomously moved at any time to any place within the facility

 Absent the impermissible use of hindsight, nothing suggests modifying Zini to further provide for a manipulator system as claimed in combination with the structure shown in figure 3 where the manipulator system is capable of retrieving and placing items “in the item support”.  While the examiner is not reading the figures into the claimed invention, it is noted that figure 1 shows an autonomous robot with a manipulator system as claimed that includes an item support, where the specification in paragraph 024 also teaches that the item support for figure 1 can also include cabinets or drawers that are able to be locked and secure the items with the robot at all times, which are separately shown in figure 3 and 4.  The claimed invention is not considered to be reciting or including the open platform embodiment in the claim scope because the open platform embodiment does not include a security element/feature that ensure that the items are only accessed by an authorized individual and because the items are not placed in the item support when the item support is an open platform.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL reference “George Jetson, Your Room is Ready”, discloses that it was known in the art of robots and the hospitality industry to use robots in a hotel setting.  
NPL reference “BellBot-A Hotel Assistant System Using Mobile Robots” teaches the use of mobile robots for a hotel.  The reference teaches a robot that is mobile and that has arms, see page 7 and figure 4.  The figure shows a robot with arms that also has a luggage area that appears to be an open area surrounded by bars.  This reference teaches the use of mobile robots in a hotel environment where the robot has arms but there is no disclosure or suggestion to modify Zini or be modified by Zini to arrive at the claimed:
manipulator system having at least one robot arm for retrieving and placing items in the item support,  
the item support is integrally formed with the autonomous mobile robot and is configured to support the item during the transportation of the item; 
the security system is configured to secure the item in the item support to prevent unauthorized access to the item during the transportation of the item from the first location to the second location, and the security system is further configured to provide access to the item at the second location to an authorized person and to ensure the item remains with the autonomous mobile robot at all times such that the item is at least discoverable at any time without resorting to any additional tracking mechanisms and the item is autonomously moved at any time to any place within the facility

Vestal et al. (20140365258), Purkayastha et al. (20130231779), Couture et al. (7784570), Sato et al. (20060043761), Martins et al. (20040093650), are cited as disclosing mobile robots that are used to transport items and that also have manipulator systems. However, as stated above, the cited prior art of record does not teach or suggest the claimed elements in total as addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DENNIS W RUHL/Primary Examiner, Art Unit 3687